Citation Nr: 1754124	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-15 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from June 1968 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July of 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  Accordingly, the additional evidence has been associated with the record.

The Board notes that the November 2012 rating decision also proposed to decrease the Veteran's evaluation of adenocarcinoma of the prostate from 100 percent to 40 percent and proposed to terminate entitlement to special monthly compensation based on househound.  The Veteran filed a timely Notice of Disagreement with respect to his evaluation of hypertension, the proposal to decrease his evaluation of adenocarcinoma, and the proposal to terminate entitlement to special monthly compensation based on househound.  Subsequently, a June 2013 rating decision decreased the Veteran's evaluation of adenocarcinoma of the prostate from 100 percent to 60 percent and reduced the Veteran' level of special monthly compensation.  In February 2014, a Statement of the Case was issued only with respect to the Veteran's increased rating claim for service-connected hypertension.  The Veteran submitted his Substantive Appeal to the Board in April 2014 for his increased rating claim and the reduction of his evaluation of adenocarcinoma, and the reduction of his special monthly compensation based on househound.  In December 2016, only the Veteran's claim for entitlement to an increased rating for his service-connected hypertension was certified to the Board.  A Statement of the Case for the Veteran's reduction of the 100 percent evaluation of adenocarcinoma of the prostate to 60 percent and the reduction of entitlement to the level of special monthly compensation based on housebound was furnished to the Veteran in February 2017.  The Veteran filed another Substantive Appeal in July 2017 pertaining to the issues addressed in the February 2017 Statement of the Case.  To date, the issues of the reduction of the 100 percent evaluation of adenocarcinoma of the prostate to 60 percent and the reduction of entitlement to the level of special monthly compensation based on housebound have not been certified to the Board and therefore, the Board will not exercise jurisdiction over them at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, a remand is required before the Veteran's claim may be adjudicated on the merits. 

During the Veteran's Central Office hearing, the Veteran and his representative asserted that his hypertension has worsened since his last VA examination, which took place in June 2012.  Specifically, during his sworn testimony, the Veteran stated that his medication had been adjusted several times to control his high blood pressure readings, that he is now required to closely monitor his diet, and that he is suffering from symptoms such as headaches and lightheadedness that have required him to adjust his daily activities.  See, July 2017 hearing transcript.  Accordingly, VA is required to afford the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his hypertension.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA and private treatment records in full since June 2012 and associate them with the Veteran's claims file. 

2.  After any outstanding treatment records have been obtained, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the current severity of his hypertension.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner and a complete review of the record should occur before the examiner renders an opinion. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicated this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


